Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 01/27/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kussengrager et al. (USP 8,173,173).
Kussengrager et al. discloses process for preparation of anhydrous lactose agglomerates, see title. The reference teaches  a process for the preparation of anhydrous lactose agglomerates, said process comprising (i) subjecting essentially anhydrous lactose primary particles comprising at least 60 wt % crystalline-lactose in a granulator to a wet granulation step at a temperature in the range of 30-100.degree. C. using a binder solution, wherein the granulation mass is subjected to drying for at least part of the granulation step, and (ii) after-drying the granulation mass. The anhydrous lactose agglomerates thus produced comprise at least 50 wt %-lactose crystallites and have a total water content in the range of 0-1.0 wt %. These agglomerates combine have excellent compactibility and flowability properties and are particularly useful as excipient in moisture-sensitive applications, see abstract. α and β lactose forms are taught in column 6, lines 15-17. 
Since the reference provides various excipients to make lactose agglomerates, it would be obvious to one of ordinary skill to have utilized one or the other to prepare the lactose agglomerates. The reference teaches that the binder solution can comprise sugar alcohol and the binder solution consists of sugar alcohols and lactose, cellulose, cellulose derivatives, see column 5, lines 4-10. The amount of binder solution ranges from 1-15%, calculated on the total dry weight of the solution, see column 5, lines 14-17. The reference teaches that a bed of anhydrous lactose primary particles comprising a high .beta.-lactose content is sprayed with binder solution from a nozzle, while simultaneously fluidizing the powder particles in a stream of air. Sufficient liquid is sprayed to produce granules of the required size, at which point the spray is turned off, but the fluidizing air flow continues in an after-drying step. The combination of granulation and drying in one vessel enables, see column 3, lines 37-43. 
The prior art discloses a process of making lactose agglomerate, comprising lactose and sugar alcohol chosen amongst other binder solutions comprising cellulose or derivatives thereof. Combining prior art elements according to known methods would have provided predictable results of obtaining lactose agglomerates, see MPEP 2143 (I )(A). The reference does not teach the claimed amounts of the binding solution or the lactose to sugar alcohol ratio as claimed. However the reference teaches that the anhydrous lactose agglomerates thus produced comprise at least 50 wt %-lactose crystallites and have a total water content in the range of 0-1.0 wt %. And further teaches that the binder solution can comprise sugar alcohol and the binder solution consists of sugar alcohols and lactose, see column 5, lines 7-10. The amount of binder solution ranges from 1-15%, calculated on the total dry weight of the solution. Therefore it would have been obvious to one of ordinary skill to have utilized the known amounts of lactose and sugar alcohol in preparing the agglomerate by performing experimental manipulations for providing excellent compactibility and flowability properties (a desired feature of the invention as discussed above). 
Applicant argues that the present inventors discovered that if lactose particles are agglomerated in a fluidized bed with a binding solution comprising lactose and sugar alcohol (e.g., lactitol, maltitol, sorbitol, mannitol and erythritol), that a direct-compression tablet could be prepared having appreciably high tensile strength without needing cellulose or another polymer.” Specification, p. 4, ll. 31-33. This was surprising because the art had heretofore been unable to prepare such tablets “with a single lactose-based filler-excipient, because known commercially available single filler
excipients tableting typically provide either good flow or good tablet hardness, but lack of performance on the other condition. Therefore, often mixtures of several excipients were required. Specification, p. 5, 4-18. Kussendrager does not provide any examples using sugar alcohols. Rather, Example 2 teaches lactose agglomerates with solely water as binder fluid (no lactose or sugar alcohol) with good tableting properties. Only in column 7, line 46, is it briefly mentioned that further ingredients may be present: e.g.
cellulose, lactose or both (3 possibilities, no amounts mentioned.) It was the present inventors who discovered that if lactose is agglomerated with a solution of sugar alcohol and lactose, the agglomerates significantly outperform “physical mixtures” of
the same components. See Example 3. This outcome was wholly unexpected as nothing in the art suggested such a possibility and an excipient is obtained, which had never been enabled before. Furthermore, Example 4 provides evidence that the same observations extend to lactitol, maltitol, sorbitol, mannitol and erythritol. 
Applicant’s arguments are fully considered but is not persuasive. The instant claims do not recite preparation of tablets and the specific type of lactose, anhydrous lactose, their amounts and the ratio of lactose and the binders while preparing the argued tablets for which surprising results have been shown in the instant specification. Instant specification discloses that the lactose agglomerate usually essentially consists (based on weight) of agglomerates having a size, as determinable by sieving, of 600 um or less, preferably about 500 um or less. This has been found advantageous for compactability properties on page 9, lines 28-34, however, the instant claims do not recite any particle size. While applicant argues surprising results, the comparison is not with the closest prior art. The tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e).  And as such a comparison has not been presented. And even assuming the process provides unexpected results, the claims do not commensurate with the results. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d). As discussed above, the claims do not commensurate in scope with the showing.
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612